Citation Nr: 1000830	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  04-28 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a sleep disorder with insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to June 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In August 2008, this case was remanded for further 
development.  It has since returned to the Board for further 
appellate action.


REMAND

As noted above, the Board remanded the issue of entitlement 
to an initial disability rating in excess of 10 percent for a 
sleep disorder with insomnia in August 2008.  At that time, 
the Board observed that the Veteran had been diagnosed with a 
cognitive disorder and had exhibited significant impairment 
of concentration and memory in a September 2007 VA 
examination.  However, it was not clear from this examination 
report whether this symptomatology was associated with the 
Veteran's service-connected sleep disorder, or whether the 
diagnosed cognitive disorder was related to sleep disorder or 
the Veteran's service connected tinnitus.  In its remand, the 
Board instructed that the Veteran should be afforded another 
VA examination to address these matters.  The examiner was 
asked to identify all current manifestations of the Veteran's 
service-connected sleep disorder, and to distinguish the 
manifestations of any non-service connection psychiatric or 
neuropsychological disorders from those of his service 
connected disabilities.

The record reflects that the Veteran was afforded another VA 
examination in January 2009 in accordance with the Board's 
remand.  The examiner identified symptoms such as inability 
to sleep during the day or night, irritability, inability to 
get along with others, and social isolation.  However, the 
examiner could not identify the current manifestations of the 
Veteran's sleep disorder without resorting to mere 
speculation.  Also, she stated that the cognitive disorder is 
of unknown cause.  She opined that it is possible that the 
Veteran is bothered by his cognitive deficits and is unable 
to sleep, but that it was also possible that the Veteran has 
a physical condition that could be causing both the cognitive 
disorder and his sleep problems.  Thus, the examiner failed 
to identify the manifestations of the service-connected sleep 
disorder or determine whether the diagnosed cognitive 
disorder was related to sleep disorder or the Veteran's 
service connected tinnitus.  

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).  In light of the foregoing, the Board finds that 
another remand is necessary so that the development ordered 
in the Board's August 2008 remand may be accomplished.

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The Veteran should be afforded an 
examination by a physician with the 
appropriate expertise to determine the 
current degree of severity of his 
service-connected sleep disorder with 
insomnia.  The claims folders must be 
made available to and reviewed by the 
examiner.

Based upon the claims folders review, the 
examination results, and sound medical 
principles, the examiner should identify 
all current manifestations of the 
Veteran's service-connected sleep 
disorder.  The examiner should also 
distinguish the manifestations of any 
non-service-connected psychiatric or 
neuropsychological disorders from those 
of his service-connected disabilities, to 
include a sleep disorder and tinnitus.  

The examiner should also provide an 
opinion as to whether there is a 50 
percent or better probability that the 
Veteran's cognitive disorder is 
etiologically related to his active 
service or was caused or chronically 
worsened by service-connected disability.  
The examiner must respond in the 
affirmative or the negative to this 
question.

The examiner should provide an opinion 
concerning the current degree of social 
and occupational impairment resulting 
from the Veteran's service-connected 
sleep disorder with insomnia.  The 
examiner also should provide a Global 
Assessment of Functioning score with an 
explanation of the significance of the 
score assigned.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


